Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 20, 2014

                                     No. 04-13-00816-CV

                         IN THE INTEREST OF A.M.L., A CHILD,

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 12-11-21526-CV
                          Honorable Thomas F. Lee, Judge Presiding


                                        ORDER
       This is an accelerated appeal. Although it appeared the appellate record was complete on
January 29, 2014, an additional volume of reporter’s record was filed February 10, 2014.
Accordingly, it originally appeared as though appellant’s brief was due February 18, 2014, but
because the record was not complete until February 10, 2014, appellant’s was not due until
February 20, 2014. Appellant has filed an extension of time to file the brief, asking until March
17, 2014. We GRANT appellant’s motion and ORDER appellant to file appellant’s brief until
March 17, 2014. Appellant is advised that no further extensions will be granted absent
written proof of extraordinary circumstances.




                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court